STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 March 17, 2015
                 Plaintiff-Appellee,

v                                                                No. 317812
                                                                 Wayne Circuit Court
MARK CARTER,                                                     LC No. 12-005075-FC

                 Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

                 Plaintiff-Appellee,

v                                                                No. 317828
                                                                 Wayne Circuit Court
MARK CARTER,                                                     LC No. 12-000953-FC

                 Defendant-Appellant.


Before: GLEICHER, P.J., and CAVANAGH and FORT HOOD, JJ.


PER CURIAM.

       Defendant was charged with sexual offenses in four different cases, two of which were
consolidated for trial.1 In LC No. 12-005075-FC, a jury convicted defendant of one count of
kidnapping, MCL 750.349, and three counts of first-degree criminal sexual conduct, MCL
750.520b(1)(c), for an offense involving victim CM on January 5, 2012. In LC No. 12-000953-
FC, the jury convicted defendant of three counts of third-degree criminal sexual conduct, MCL
750.520d(1)(b), for an offense involving victim RB on December 21, 2011. The trial court
sentenced defendant as a fourth habitual offender, MCL 769.12, to concurrent prison terms of
37-1/2 to 75 years’ imprisonment each for the kidnapping and first-degree CSC convictions, and



1
    The other two cases were later dismissed.


                                                -1-
10 to 15 years’ imprisonment for each third-degree CSC conviction. Defendant appeals as of
right, and we affirm.

                                       I. BACKGROUND

       The cases involving victims CM and RB were two of four cases in which defendant was
charged with committing criminal sexual conduct (CSC) in December 2011 and January 2012.
Although the trial court initially consolidated all four cases, only the cases involving CM and RB
proceeded to trial.

        Victim RB testified that she was involved in prostitution to acquire money to support her
addiction to crack cocaine, but denied working as a prostitute on December 21, 2011, when she
encountered defendant at a gas station while waiting for a bus. RB testified that defendant used a
knife or sharp object to force her inside a U-Haul truck that he was driving. She admitted,
however, that she thereafter voluntarily accepted defendant’s invitation to participate in drug use
together, and that she twice voluntarily accompanied defendant to an abandoned house for this
purpose. RB testified that, during the second visit, defendant demanded that she remove her
clothing, which she refused to do. Defendant thereafter forcibly engaged in various sexual acts
with her, without consent. After defendant left, RB left the house and collapsed in the street.
Two girls took her to a restaurant where the police were contacted. RB was transported to a
hospital where a forensic examination was conducted. Vaginal swabs taken from RB contained
a DNA mixture that matched defendant’s DNA profile.

        CM could not be located for trial, so her preliminary examination testimony was read into
the record. According to that testimony, CM was also supporting a crack cocaine habit through
prostitution in January 2012. She voluntarily entered a U-Haul truck driven by defendant and
engaged in oral sex with him in exchange for crack cocaine. However, she became
uncomfortable when defendant drove outside the area she normally works. She tried to leave
while defendant was parked in the driveway at a vacant house, but defendant grabbed her and
drove to another driveway. CM testified that defendant then made her engage in sexual acts with
him for several hours without her consent. Defendant later let CM out of the vehicle at a gas
station, where she contacted the police. After trial, defendant was convicted and subsequently
sentenced, and now appeals.

                                          II. JOINDER

        Defendant argues that the trial court erred in joining the two cases for trial pursuant to
MCR 6.120. We disagree. Whether joinder is permissible under MCR 6.120 is a mixed question
of fact and law. People v Williams, 483 Mich. 226, 231; 769 NW2d 605 (2009). The trial court
must first determine the relevant facts, which are reviewed for clear error. Id. The trial court
“then must decide whether those facts constitute ‘related’ offenses for which joinder is
appropriate,” which is a question of law reviewed de novo Id. If joinder is permissible, the trial
court then has discretion whether to join or sever the charges for trial. People v Breidenbach,
489 Mich. 1, 14; 798 NW2d 738 (2011); Williams, 483 Mich. at 234 n 6. “An abuse of discretion
occurs when a trial court chooses an outcome falling outside the range of reasonable and
principled outcomes.” People v Lacalamita, 286 Mich. App. 467, 469; 780 NW2d 311 (2009).


                                                -2-
        MCR 6.120 allows two or more informations against a single defendant to be
consolidated at a single trial. However, MCR 6.120(C) provides that “[o]n the defendant’s
motion, the court must sever for separate trials offenses that are not related as defined in subrule
(B)(1).” Subrule (B)(1) provides, in pertinent part:

               (1) Joinder is appropriate if the offenses are related. For purposes of this
       rule, offenses are related if they are based on

               (a) the same conduct or transaction, or

               (b) a series of connected acts, or

               (c) a series of acts constituting parts of a single scheme or plan.

                (2) Other relevant factors include the timeliness of the motion, the drain
       on the parties’ resources, the potential for confusion or prejudice stemming from
       either the number of charges or the complexity or nature of the evidence, the
       potential for harassment, the convenience of witnesses, and the parties’ readiness
       for trial.

        We conclude that joinder was appropriate because the cases involving RB and CM
involved a series of acts constituting parts of a single scheme or plan and, therefore, the cases
were related under MCR 6.120(B)(1)(c). The evidence in the two cases indicates that defendant
targeted vulnerable women on the street, invited them to participate in drug use, and then
transported them to an isolated location for the purpose of engaging in sexual acts, regardless of
their consent. Approximately two weeks separated the December 21, 2011 offense involving RB
and the January 5, 2012 offense involving CM.2 The circumstances under which defendant
picked up the two women differed in some respects, because CM testified that she entered
defendant’s truck voluntarily, whereas RB testified that she did not enter the truck willingly.
And while both women were prostitutes, RB testified that she was not working as a prostitute at
the time she encountered defendant. However, in both cases, the women were also drug addicts,
and defendant exploited this vulnerability by supplying the women with drugs. Defendant also
drove both women to unfamiliar places. CM testified that when she refused to go to a house
with defendant and tried to leave, he overpowered her. RB testified that she voluntarily went to
an abandoned house with defendant to smoke crack cocaine, but that defendant then
overpowered her inside the house and forced her to engage in sexual activities. Considering the
similarities of the two offenses, we conclude that the two offenses were related under MCR
6.120(B)(1)(c). Therefore, joinder was permissible, and the trial court had discretion to join the
two cases for trial. Breidenbach, 489 Mich. at 14.




2
 We note that although the incidents did not occur on the same date or time, as defendant points
out, the offenses need not have temporal proximity. Williams, 483 Mich. at 241 n 18.


                                                -3-
        Further, we agree with the trial court that considerations of judicial economy favored
joining the two cases for trial. Additionally, the prosecution timely filed its motion for joinder,
and the facts in the cases were not complex and presented little potential for confusion.

        With respect to the potential for prejudice, a relevant consideration is whether evidence
of one charged offense would be admissible at a separate trial for the other charged offense.
Williams, 483 Mich. at 237. Thus, we agree that the trial court incorrectly found that its joinder
decision made it unnecessary to address the admissibility of the victims’ testimony pursuant to
MRE 404(b). However, despite this error, pursuant to the discussion above, both victims’
testimonies would have been admissible at each trial to show defendant’s common plan or
scheme. See People v Sabin (After Remand), 463 Mich. 43, 63; 614 NW2d 888 (2000), and
People v Hine, 467 Mich. 242, 253; 650 NW2d 659 (2002). Further, we disagree with
defendant’s cursory argument that the other-acts evidence should have been excluded pursuant to
MRE 403 because the evidence was more prejudicial than probative. Thus, after considering all
relevant factors, the trial court’s joinder decision was within the range of principled outcomes.
See Lacalamita, 286 Mich. App. at 469. Accordingly, the trial court did not abuse its discretion in
joining the two cases for trial.

        Defendant argues in a supplemental Standard 4 brief that joinder was improper because
no formal order consolidating the cases was ever entered. We disagree. An oral ruling can have
the same effect as a written order where it clearly communicates the finality of the
pronouncement. Arbor Farms, LLC v GeoStar Corp, 305 Mich. App. 374, 387-388; 853 NW2d
421 (2014); see also People v Kennebrew, 220 Mich. App. 601, 607; 560 NW2d 354 (1996). The
trial court’s joinder decision had sufficient indicia of finality to be given effect. Moreover, the
trial court’s orders denying defendant’s motion for separate trials and denying reconsideration of
the joinder decision further embody the trial court’s pretrial decision to permit consolidation.
Defendant’s other arguments in his Standard 4 brief relating to the joinder of trials were
reviewed, and lack merit as he has failed to establish that the trial court abused its discretion in
joining the cases.

                  III. CM’S PRELIMINARY EXAMINATION TESTIMONY

       Defendant next argues that the trial court erred in reading CM’s preliminary examination
testimony into the record at trial because the prosecution failed to exercise due diligence to
procure CM’s presence at trial. We disagree.

       We review a trial court’s decision to admit evidence at trial for an abuse of discretion.
People v Jackson, 292 Mich. App. 583, 594; 808 NW2d 541 (2011). A trial court’s determination
whether the prosecution exercised due diligence to locate a witness for trial is also reviewed for
an abuse of discretion. People v Bean, 457 Mich. 677, 684; 580 NW2d 390 (1998).

        MRE 804(b)(1) provides that former testimony of a witness is not excluded by the
hearsay rule if the witness is unavailable and the party against whom the testimony is offered
“had an opportunity and a similar motive to develop the testimony by direct, cross, or redirect
examination.” A witness is unavailable under MRE 804(a)(5) if the person is absent from the
hearing and the proponent has been unable to procure the person’s attendance and, in a criminal
case, due diligence is shown. In Bean, 457 Mich. at 684, our Supreme Court explained:

                                                -4-
               The test for whether a witness is “unavailable” as envisioned by MRE
       804(a)(5) is that the prosecution must have made a diligent good-faith effort in its
       attempt to locate a witness for trial. The test is one of reasonableness and depends
       on the facts and circumstances of each case, i.e., whether diligent good-faith
       efforts were made to procure the testimony, not whether more stringent efforts
       would have produced it.

        At a due diligence hearing, Detroit Police Officer Jose Ortiz, the officer in charge of the
cases, testified regarding the efforts to locate and produce CM for trial. Although Officer Ortiz
did not maintain contact with CM throughout the 13-month period between the preliminary
examination and trial, he testified that he had telephone contact with CM in connection with
adjourned trial dates up to November 2012. His testimony does not indicate that the police had
any reason to believe that they would be unable to locate CM. Officer Ortiz described his efforts
to contact and locate CM beginning on June 25, 2013, which was more than two weeks before
the start of trial. He attempted to contact CM by telephone, visited CM’s last known address,
searched other areas frequented by CM, and made contact with her aunt and other acquaintances.
Officer Ortiz testified that he was told by CM’s aunt that she had not seen CM for weeks, and
other individuals similarly reported that they had not seen CM for a couple of weeks. Other
investigators also attempted to find CM by contacting hospitals, the morgue, and by checking
VINELINK to determine whether she was incarcerated. Defendant contends that CM’s
“lifestyle” required the prosecution to take additional measures to maintain contact, but we
remain unconvinced of defendant’s unsupported statement that CM’s “lifestyle” somehow makes
her unquestionably more difficult to reach than any other witness.

        In People James (After Remand), 192 Mich. App. 568, 571-572; 481 NW2d 715 (1992),
this Court determined that any good faith that could be afforded to a prosecutor in attempting to
locate a witness was undermined by the prosecutor’s lack of contact with the witness for almost
3-1/2 years between the preliminary examination and the first day of the trial. This Court
determined that “the passing of so long a period of time should place any reasonable prosecutor
on notice that a witness may have changed residences or otherwise be difficult to locate.” Id. at
572. But in People v Watkins, 209 Mich. App. 1, 4; 530 NW2d 111 (1995), this Court upheld a
trial court’s finding of due diligence where four years had passed between the defendant’s first
trial and the reversal of his convictions, efforts to locate the witness began at least a month
before the defendant’s retrial, and there was no indication of any problem in producing the
witness for the first trial.

        Here, we reject defendant’s argument that the failure to maintain contact with CM
between November 2012 and June 25, 2013, precluded a finding of due diligence. Considering
the particular facts and circumstances of the case, the trial court did not abuse its discretion in
determining that the prosecution exercised due diligence in attempting to locate CM. The delay
between the preliminary examination and trial was approximately 13 months, but there had been
intervening contact with CM in connection with adjourned trial dates, there was no indication of
any past problem contacting or producing CM for earlier proceedings, and Officer Ortiz began
his efforts to locate CM more than two weeks before trial began. The efforts to locate and
produce CM for trial were reasonable under the circumstances.



                                                -5-
       Defendant also notes that he had a constitutional right to confront and question the
witnesses against him. We agree, but that right was protected by affording defendant an
opportunity to cross-examine CM at the preliminary examination. People v Garland, 286 Mich
App 1, 7; 777 NW2d 732 (2009).

       We have also considered the additional arguments raised by defendant in his Standard 4
brief. We reject defendant’s argument that an address for CM on the prosecution’s amended
witness list raised a question whether due diligence was exercised in trying to locate CM. First,
we note that Officer Ortiz was not questioned about that address at the due diligence hearing.
Moreover, CM identified a different address in her preliminary examination testimony and
Officer Ortiz investigated that address. He was told that CM had not been seen there for a
couple of weeks, not that she did not live there. We also reject defendant’s argument that the
prosecutor had an obligation to house CM at a shelter before trial to ensure contact.

                              IV. PSYCHOLOGICAL RECORDS

        Defendant next argues that he is entitled to a new trial because the prosecution failed to
comply with a discovery order to produce RB’s psychological records for an in camera
inspection by the trial court. We disagree.

        We review a trial court’s decision regarding an appropriate remedy for a discovery
violation for an abuse of discretion. Jackson, 292 Mich. App. at 591. Any factual findings by the
trial court are reviewed for clear error. People v Tracey, 221 Mich. App. 321, 323; 561 NW2d
133 (1997). “Clear error exists if the reviewing court is left with a definite and firm conviction
that the trial court made a mistake.” People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676
(2011).

       About three weeks before trial, the court heard defendant’s motion to obtain RB’s
psychological records. Defendant claimed that, based on RB’s preliminary examination
testimony, she suffered from bipolar disorder, which impacted her perception of the alleged
offense. The trial court granted the motion, in part, and ordered the prosecution to obtain the
emergency room (ER) records for RB from the night of the incident along with her psychological
records for an in camera review by the trial court. The prosecutor produced the ER records for
RB, but no additional psychological records. During cross-examination, it was revealed that RB
was regularly treated by a psychiatrist. Defendant moved for an adjournment or dismissal based
on the prosecutor’s failure to provide the records, and the court denied his request. On appeal,
defendant asserts that the trial court abused its discretion by failing to order an appropriate
remedy for the prosecution’s discovery violation.

        “When determining an appropriate remedy for a discovery violation, the trial court must
balance the interests of the courts, the public, and the parties in light of the relevant
circumstances.” Jackson, 292 Mich. App. at 592. Here, the only remedies requested by defendant
were an adjournment or mistrial, and we conclude that the trial court did not abuse its discretion
in denying those requests. Although the trial court ordered that the prosecutor subpoena RB’s
psychological records for an in camera inspection, there were no known or specific records
identified at the hearing for the prosecutor to subpoena, other than RB’s ER records. The
prosecutor agreed to use her best efforts to obtain any records that existed. On the first day of

                                               -6-
trial, the prosecutor informed the court that she did not have sufficient information to locate and
subpoena any psychological records. She had obtained the ER records for RB, and while the
records mentioned RB’s bipolar disorder, no specific treatment information was included. The
prosecutor explained that she had informed defense counsel of her lack of information the week
before trial, and that she had spoken to RB that morning and did not have any additional
information at that time. Defendant did not challenge the representations made by the
prosecutor. After it was revealed on cross-examination that RB was treated by a psychiatrist,
defendant moved for a mistrial. The prosecutor stated that she did not know the information
beforehand and that she had not been able to have regular or reliable communication with RB.
The trial court found that the prosecutor did not know about the psychological records and, thus,
declined to adjourn trial or declare a mistrial. We find no clear error in the trial court’s finding
that the prosecutor was unaware of RB’s ongoing treatment. The trial court’s finding is
supported by the record, and we are not left “with a definite and firm conviction that the trial
court made a mistake.” Armstrong, 490 Mich. at 289. Thus, the trial court did not abuse its
discretion in denying defendant’s requests for discovery sanctions.

        Further, we agree with the prosecution’s argument on appeal that defendant did not
justify a need for an in camera inspection because he did not demonstrate a good-faith belief,
grounded in articulable fact, that the records may contain materials necessary to his defense.
MCR 6.201(C)(2); People v Stanaway, 446 Mich. 643, 677; 521 NW2d 557 (1994). Without a
specific discovery request, defendant is simply on a fishing expedition, which is inappropriate.
Stanaway, 446 Mich. at 680-681. Here, defendant did not demonstrate a reasonable probability
that any privileged record existed that would support the defense theory that RB misperceived
the forcible nature of the sexual acts and, more specifically, that she had a mental condition that
caused her to incorrectly perceive that she was not consensually engaging in sexual acts in
exchange for drugs. Defendant alleged vaguely that the psychological records were “relevant to
the issue of [the c]omplaining [w]itnesses’ perceptions of the sexual encounters that occurred
with [d]efendant both during and after the sexual encounters occurred,” and whether “her mental
illness played a part in her contradicting story… in terms of her assessment of what occurred or
what did not occur.” In his requests for the records, defendant made no specific allegation how
RB’s bipolar disorder affected RB’s perception of whether she engaged in consensual or
nonconsensual sex with defendant. Under defendant’s theory, the existence of any mental illness
would be discoverable by the defense, which distorts the articulated standard and qualifies as a
fishing expedition. Further, there are a number of factors, such as drug use, which was also
present in this case, that may affect a person’s perception. See People v Anderson, 389 Mich. 155,
213; 205 NW2d 461 (1973), overruled on other grounds in People v Hickman, 470 Mich. 602;
684 NW2d 267 (2004).

        Having considered defendant’s claims in his pretrial motion and at trial, we conclude that
defendant provided insufficient, articulable facts to warrant an in camera inspection of privileged
records. See MCR 6.201(C)(2); People v Stanaway, 446 Mich. at 677. Therefore, defendant has
not established any basis for relief at trial in response to RB’s disclosure of her psychiatric care.
This Court will not disturb a trial court’s decision when the right result was reached, even if for a
wrong reason. People v Carruthers, 301 Mich. App. 590, 611; 837 NW2d 16 (2013).




                                                -7-
        Defendant’s additional arguments in his Standard 4 brief also fail to establish any basis
for relief.3 Defendant’s reliance on a prosecutor’s due-process duty to disclose exculpatory and
material evidence under United States v Agurs, 427 U.S. 97; 96 S. Ct. 2392; 49 L. Ed. 2d 342
(1976), is misplaced because that duty is implicated only where the prosecutor possesses the
evidence. See Jackson, 292 Mich. App. at 590.              Defendant also raises several additional
arguments and considerations relevant to the production of RB’s psychological records, none of
which were raised before the trial court. First, defendant suggests that the prosecutor should
have discovered RB’s psychological records based on information in the medical records that
were produced at trial. Second, defendant argues that RB’s preliminary examination testimony
that she was “on disability” gave rise to a duty by the prosecutor to investigate whether any
psychological records could be obtained from the Social Security Administration. Third,
defendant asserts that he needed information regarding RB’s seizure disorder and risk of falling,
which were mentioned in the medical records provided by the prosecutor. After reviewing these
arguments, we are not convinced that information referenced by defendant provided the
prosecution information necessary to obtain psychological records pursuant to the court’s
discovery order. Fourth, defendant attempts to expand on the reasons presented to the trial court
for seeking RB’s psychological records, relying on information in a medical record that RB had a
history of schizophrenia and took antipsychotic medication. However, consistent with our above
analysis, defendant failed to provide sufficient, articulable facts in the trial court to justify an in
camera inspection of psychological records, which is dispositive of his claim of error. Thus,
defendant’s arguments in his Standard 4 brief lack merit.

        With respect to the CM case, we similarly conclude that defendant failed to provide
sufficient, articulable facts to justify an in camera inspection of any psychological records.
Unlike with the RB case, defendant did not argue at trial that he should be granted any relief
based on the prosecutor’s failure to identify and produce any psychological records and, thus, the
issue is unpreserved. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). We review
unpreserved claims for clear error. Id.

       Defendant’s assertion that CM had counseling records that could have been obtained
from the Department of Corrections does not provide a basis for relief. A defendant has the
burden of “furnishing the reviewing court with a record to verify the factual basis of any
argument upon which reversal was predicated.” People v Elston, 462 Mich. 751, 762; 614 NW2d
595 (2000). But expansion of the record on appeal is generally not permitted, People v Powell,
235 Mich. App. 557, 561 n 4; 599 NW2d 499 (1999), although this Court has discretion to permit
additions to the record at any time. MCR 7.216(A)(4); People v Nash, 244 Mich. App. 93, 99;
625 NW2d 87 (2000). Defendant’s reliance on a document dated June 28, 2013, from a
“LocatePLUS” Internet website is not properly before this Court because it is not part of the
record on appeal in the CM case. Even if the document is considered, it does not support an
inference that there were counseling records available from the Department of Corrections, let




3
  To the extent that any of defendant’s allegations in his standard 4 brief are not specifically
addressed by this Court, we note that all arguments were reviewed and found to lack merit.


                                                 -8-
alone establish that the prosecutor had a duty to identify and produce any records for an in
camera inspection before trial. Therefore, we find no basis for relief.

                          V. DEFENDANT’S STANDARD 4 BRIEF

       Defendant raises several issues in a pro se supplemental brief filed pursuant to Supreme
Court Administrative Order No. 2004-6, Standard 4. All of defendant’s arguments were
reviewed and found to lack merit.

                               A. PSYCHOLOGICAL EXPERT

        Defendant argues that the trial court erred in denying his pretrial motion for appointment
of an expert to conduct psychological examinations of CM and RB. We disagree. A trial court’s
decision regarding whether to grant an indigent defendant’s motion for the appointment of an
expert is reviewed for an abuse of discretion. People v Tanner, 469 Mich. 437, 442; 671 NW2d
728 (2003); MCL 775.15. An abuse of discretion occurs when a trial court selects an outcome
that is not within the range of reasonable and principled outcomes. People v Carnicom, 272
Mich. App. 614, 617; 727 NW2d 399 (2006).

        Pursuant to MCL 775.15, a trial court may appoint an expert witness for an indigent
defendant if the trial court determines that the defendant “cannot safely proceed to a trial”
without the witness’s testimony. MCL 775.15; Carnicom, 272 Mich. App. at 617. “A trial court
is not compelled to provide funds for the appointment of an expert on demand.” Carnicom, 272
Mich. App. at 617. “To obtain appointment of an expert, an indigent defendant must demonstrate
a nexus between the facts of the case and the need for an expert.” Id. “It is not enough for the
defendant to show a mere possibility of assistance from the requested expert.” Id. Additionally,
the defendant must show that the expert testimony would likely benefit the defense. Tanner, 469
Mich. at 443.

        There must be a compelling reason for a court to order a psychological evaluation of a
complainant in a CSC case. People v Graham, 173 Mich. App. 473, 478; 434 NW2d 165 (1988);
People v Payne, 90 Mich. App. 713, 723; 282 NW2d 456 (1979). A concern in a case where the
defendant desires a psychological evaluation to examine the veracity of the complainant is that
the psychological evaluation might invade the province of the trier of fact. Graham, 173 Mich
App at 478. “It is well established that an expert may not render an opinion or assessment as to
the veracity of a complaining witness in a criminal sexual conduct case.” Id.

       We conclude that the trial court did not abuse its discretion by not compelling CM and
RB to submit to psychological evaluations without first inspecting any psychological records.
As discussed previously, defendant did not even make the requisite good-faith showing,
grounded in articulable fact, that an in camera inspection of psychological records was
warranted. Defendant’s request for psychological evaluations of CM and RB shortly before trial,
based on their preliminary examination testimony, is even less compelling, particularly
considering that the particular evaluations sought by defendant regarding the complainants’
perceptions relate directly to credibility and would have invaded the province of the jury.

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL


                                               -9-
        Defendant also seeks a new trial or remand for a Ginther4 hearing based on numerous
claims of ineffective assistance of counsel. To preserve a claim of ineffective assistance of
counsel, a defendant must make a motion for a new trial or an evidentiary hearing with the trial
court. People v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). Defendant did not file a
motion for a new trial or an evidentiary hearing in the trial court. Therefore, “this Court’s review
is limited to mistakes apparent from the record.” Id. However, we consider the additional
materials submitted with defendant’s Standard 4 brief for the limited purpose of determining
whether they demonstrate that remand for a Ginther hearing is justified. See MCR
7.211(C)(1)(a); People v Williams, 275 Mich. App. 194, 200; 737 NW2d 797 (2007).

        Both the United States Constitution and the Michigan Constitution guarantee criminal
defendants the right to effective assistance of counsel. US Const, Am VI; Const 1963, art 1, §
20. “To demonstrate ineffective assistance of counsel, a defendant must show that his or her
attorney’s performance fell below an objective standard of reasonableness under prevailing
professional norms and that this performance caused him or her prejudice.” People v Nix, 301
Mich. App. 195, 207; 836 NW2d 224 (2013), citing People v Armstrong, 490 Mich. at 289-290.
“To demonstrate prejudice, a defendant must show the probability that, but for counsel’s errors,
the result of the proceedings would have been different.” Nix, 301 Mich. App. at 207.

        Defendant first complains that defense counsel failed to communicate with a defense
investigator. A defendant is entitled to have defense counsel prepare, investigate, and present all
substantial defenses. People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009). “A
substantial defense is one that might have made a difference in the outcome of the trial.” Id.
(citation omitted). Defendant cites no record evidence to support his claim that there was no
communication with an investigator. Further, he does not identify any information or evidence
that was discovered by an investigator that was not presented at trial. See Heft, 299 Mich. App. at
80. Accordingly, defendant has also failed to establish any factual basis for concluding that
counsel’s performance fell below an objective standard of reasonableness or caused him
prejudice. See Nix, 301 Mich. App. at 207. Similarly, defendant’s claim that defense counsel was
ineffective for failing to investigate or call res gestae witnesses who could allegedly corroborate
the defense theory similarly fails because it lacks record support and because defendant did not
identify any alleged witnesses or explain what testimony they could have provided. See Heft,
299 Mich. App. at 80; Nix, 301 Mich. App. at 207.

        The record further fails to support defendant’s claim that defense counsel failed to
investigate whether there were work tools inside the U-Haul truck at the time of defendant’s
arrest. Defendant asserts that it was crucial to his defense to show the jury the tools in order to
contradict CM’s testimony that she was scared by the tools in the truck during the alleged
offense. According to defendant, production of the tools would prove that “no person in [their]
right mind would fear [the] items.” We do not agree that defense counsel’s failure to admit the
tools at trial, or a picture of the tools, fell below an objective standard of reasonableness. CM
described the tools in her testimony as types of items used for scrapping activities. Defendant



4
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                               -10-
does not dispute this description, or the presence of tools in the truck. Further, the tools seized
by the police were obtained three days after the offense against CM, so the evidence would not
conclusively show the tools that were in the truck during the alleged assault against CM.
Therefore, we do not agree that this lack of evidence deprived defendant of a substantial defense.
See Chapo, 283 Mich. App. at 371. Indeed, showing the tools to the jury could have corroborated
CM’s preliminary examination testimony and, accordingly, harmed the defense theory that CM
was not credible.

        We also reject defendant’s argument that defense counsel was ineffective for not
investigating or admitting evidence of the clothing worn by CM and RB at the time of the
offenses. At trial, there was record evidence regarding what the victims were wearing and the
condition of their clothing. Defendant has not established that admitting the physical clothing
would have provided him with a substantial defense or made a difference in the outcome of trial.
See id.; Nix, 301 Mich. App. at 207. Further, there is no record support for defendant’s claim that
video evidence existed in the RB case that could have aided him in establishing a substantial
defense to the charges. See Heft, 299 Mich. App. at 80.

       We also reject defendant’s claim that counsel was ineffective for not investigating a
police report prepared by Detroit Police Officer Michelle Strong. Defendant claims that had
defense counsel investigated the report, he would have been able to cross-exam Strong regarding
a police conspiracy to have him arrested on false CSC allegations. Defendant’s assertions
regarding defense counsel’s motives in not cross-examining Strong further and his claim that the
additional cross-examination of Strong would somehow have uncovered a police conspiracy
against defendant are purely speculative and not based on record evidence. See id. Thus,
defendant has failed to establish anything about Officer Strong’s investigation or report that
could have provided him with a substantial defense.

         Defendant also argues that defense counsel was ineffective for failing to move to
suppress statements made following defendant’s arrest. In making his argument, defendant does
not address any grounds for objecting to the statement, but only asserts that the statement formed
the basis for the trial court giving the jury a flight instruction. Defense counsel is not ineffective
for failing to make a futile objection, and defendant has not identified a basis for excluding the
testimony. People v Crews, 299 Mich. App. 381, 401; 829 NW2d 898 (2013). Moreover, we
disagree with defendant’s assertion that his statement was hearsay. Because the statement was
offered against defendant, it was admissible under MRE 801(d)(2)(A).

       We also reject any suggestion that defendant’s post-arrest statement was subject to
suppression as the product of an illegal arrest because there was no probable cause to arrest
defendant. “A police officer may arrest a person without a warrant if he or she has reasonable
cause to believe that a felony has been committed and that the particular person committed it.”
People v Cohen, 294 Mich. App. 70, 74; 816 NW2d 474 (2011). Where a police officer makes a
warrantless arrest without probable cause, the exclusionary rule requires suppression of any
evidence procured as a result of the unlawful detention. People v Kelly, 231 Mich. App. 627, 634;
588 NW2d 480 (1998). The record indicates that the police investigated a number of suspects
before defendant was arrested, but were able to rule out those suspects. The investigation led to
information linking a particular U-Haul truck to the offenses, and further investigation linked
that U-Haul truck to defendant. Officer Strong indicated that when she located the truck on

                                                -11-
January 8, 2012, defendant took off in the truck at a high rate of speed. Considering the trial and
preliminary examination record, defendant has not demonstrated that defense counsel had a
meritorious basis for challenging the legality of defendant’s arrest. Defense counsel is not
ineffective for failure to advocate a meritless position. People v Payne, 285 Mich. App. 181, 191;
774 NW2d 714 (2009). Thus, there was no basis for seeking suppression of defendant’s post-
arrest statement. For the same reasons, we further reject defendant’s additional arguments
regarding the suppression of evidence obtained as a result of his arrest.

        Defendant also argues that defense counsel was ineffective for not requesting a jury
instruction on unlawful imprisonment in the CM case, as a lesser offense to the kidnapping
charge. We disagree. A trial court may instruct a jury on a lesser offense only if the offense is a
necessarily included lesser offense of a charged greater offense. MCL 768.32(1); People v
Smith, 478 Mich. 64, 69; 731 NW2d 411 (2007). In 2006, the Legislature amended the
kidnapping statute, MCL 750.349, to add MCL 750.349b, differentiating unlawful imprisonment
from kidnapping. People v Kosik, 303 Mich. App. 146, 158; 841 NW2d 906 (2013). The
kidnapping statute, MCL 750.349(1), requires that a person knowingly restrain another person
with one or more listed intents, such as to engage in criminal sexual penetration. MCL
750.349(2) defines “restrain” to mean “to restrict a person’s movements or to confine the person
so as to interfere with the person’s liberty without the person’s consent or without legal
authority.” The unlawful imprisonment statute, MCL 750.349b(1), also requires knowing
restraint, but specifies circumstances, such as “restrained to facilitate the commission of another
felony,” as additional elements of the offense. It defines “restrain” to require the use of force.
See MCL 750.349(b)(3)(a). Although these offenses share elements, unlawful imprisonment is
not subsumed within the elements necessary to commit kidnapping and, thus, not a necessarily
included lesser offense to kidnapping. Therefore, defendant was not entitled to a jury instruction
on unlawful imprisonment, and counsel cannot be deemed ineffective for not requesting the
instruction. Counsel need not make a futile request. Crews, 299 Mich. App. at 401.

         Defendant also argues that counsel was ineffective for failing to request a jury instruction
for assault with intent to commit CSC involving sexual penetration, MCL 750.520g(1), in the RB
case. Defendant argues that the instruction was warranted because RB testified that defendant
hit her in the face. Because the “force or coercion” element of third-degree CSC, MCL
750.520d(1)(b), would necessarily contemplate a situation where an assault occurs, we agree
with defendant that assault with intent to commit CSC would qualify as a necessarily included
lesser offense of third-degree CSC. See People v Nickens, 470 Mich. 622, 630; 685 NW2d 657
(2004). However, instruction on a necessarily included lesser offense is warranted only if the
instruction is supported by a rational view of the evidence. Smith, 478 Mich. at 69. The element
that distinguishes the two offenses is a completed act of sexual penetration. In this case, RB
testified regarding completed acts of penetration. The defense did not contest that defendant
engaged in the sexual activity, but claimed that the activity was consensual. The defense argued
that RB’s testimony about being hit in the face to accomplish the sexual acts was not credible.
Because a rational view of the evidence did not support that defendant assaulted RB with the
intent to engage in sexual penetration, but failed to complete the sexual acts, defendant was not
entitled to an instruction on assault with intent to commit CSC involving sexual penetration.
Furthermore, defense counsel had a legitimate strategy reason for not requesting the instruction
because it would have been contrary to the defense theory that the sexual activity was consensual


                                                -12-
and that RB’s testimony about an assault was not credible. Thus, defendant has not overcome
the strong presumption of sound trial strategy. Payne, 285 Mich. App. at 190.

        Defendant also argues that defense counsel was ineffective for not requesting the consent
instruction in former CJI2d 20.27, or the definition of sufficient force in former CJI2d 20.24.5
Consent is a defense to CSC charges insofar that it negates the elements of force or coercion.
People v Waltonen, 272 Mich. App. 678, 689; 728 NW2d 881 (2006). In the CM case, defendant
was convicted of first-degree CSC, MCL 750.520b(1)(c), under the circumstances of kidnapping,
MCL 750.349. Consent is not a defense to a charge under MCL 750.520b(1)(c) unless it is a
defense to the underlying felony. People v Wilkens, 267 Mich. App. 728, 737; 705 NW2d 728
(2005). Defendant has not established any instructional error that could support his claim of
ineffective assistance of counsel because the trial court instructed the jury, consistent with the
“restrain” definition in MCL 750.349(2), that the restraint must be without the person’s consent.
There is no instructional error if the jury instructions fairly present the issues to be tried and
sufficiently protect the defendant’s rights. People v Knapp, 244 Mich. App. 361, 376; 624 NW2d
227 (2001). Because the trial court gave a jury instruction that addressed the lack of consent
pertinent to the first-degree CSC charges, and the consent instruction in CJI2d 20.27 for CSC
crimes involving force or coercion was not required, there was no instructional error.
Accordingly defense counsel was not ineffective for failing to request CJI2d 20.27.

        In the RB case, an instruction on the defense of consent would be required only if there
was evidence of consent. People v Stull, 127 Mich. App. 14, 19; 338 NW2d 403 (1983); see also
People v McGhee, 268 Mich. App. 600, 606; 709 NW2d 595 (2005) (“The instructions must
include all elements of the charged offenses and any material issues, defenses, and theories if
supported by the evidence.”). Defendant has not established any admissible evidence that RB
consented to sexual penetration. Defendant’s reliance on his own statement to a police officer,
which was elicited by defense counsel on cross-examination of the officer, is misplaced because
the trial court struck that testimony. Because defendant’s statement was not offered against
defendant, but rather by defendant in support of the defense theory, it was not admissible under
MRE 801(d)(2)(A). Furthermore, the trial court instructed the jury on the element of force or
coercion as part of the elements of third-degree CSC in the RB case. The court instructed the
jury that “[f]orce or coercion means the defendant either used physical force or did something to
make either [RB or CM] or both of them reasonably afraid of a present or future danger.”
Although defendant argues that defense counsel should have requested CJI2d 20.24, that
instruction lists only various forms of force that should be chosen where applicable. Under the
instructions provided, the jury could convict defendant of third-degree CSC only if it found
beyond a reasonable doubt that he accomplished the sexual penetration by force or coercion.
Therefore, defendant has not established that the trial court’s instructions regarding force or
coercion were insufficient to fairly present this element to the jury or to protect his rights. See
Knapp, 244 Mich. App. at 376. Accordingly, defendant has not established that defense counsel
was ineffective by not requesting additional instructions.


5
 MCR 2.512(D), as amended effective March 1, 2014, now requires the use of the Model
Criminal Jury Instructions.


                                               -13-
        Next, defendant argues that defense counsel was ineffective for failing to sufficiently
impeach RB’s credibility. The questioning of a witness, including cross-examination, is
presumed to be a matter of trial strategy. People v Petri, 279 Mich. App. 407, 413; 760 NW2d
882 (2008); In re Ayres, 239 Mich. App. 8, 608 NW2d 132 (1999). To show ineffective
assistance of counsel, defendant must establish that the failure to present witnesses or evidence
deprived him of a substantial defense. People v Dunigan, 299 Mich. App. 579, 589; 831 NW2d
243 (2013); Payne, 285 Mich. App. at 190. It is clear from the record that defense counsel
utilized RB’s preliminary examination testimony to highlight inconsistencies with her trial
testimony. Defense counsel also called Detroit Police Officer Kimree Beckrem as a defense
witness to elicit testimony regarding her interview of RB on December 21, 2011, to impeach
aspects of RB’s trial testimony. Defendant has not demonstrated that defense counsel’s
impeachment efforts fell below an objective standard of reasonableness. See Nix, 301 Mich. App.
at 207.

        After carefully reviewing defendant’s many claims of ineffective assistance of counsel,
we are not persuaded that counsel committed any serious mistakes that, whether considered
singularly or cumulatively, rendered his performance below an objective standard of
reasonableness and denied defendant a fair trial. Knapp, 244 Mich. App. at 388. Defendant has
also failed to establish that remand for an evidentiary hearing on any of his claims is necessary.

                            C. PROSECUTORIAL MISCONDUCT

        Defendant argues that the prosecutor’s conduct denied him a fair trial. Because
defendant did not object to the prosecutor’s conduct below or request a curative jury instruction,
his claims of misconduct are not preserved. People v Bennett, 290 Mich. App. 465, 475; 802
NW2d 627 (2010). We review unpreserved claims of prosecutorial misconduct for plain error
affecting substantial rights. People v Gibbs, 299 Mich. App. 473, 482; 830 NW2d 821 (2013). In
addition, reversal is not required “where a curative instruction could have alleviated any
prejudicial effect.” Bennett, 290 Mich. App. at 476. Defendant’s alternative claims that defense
counsel was ineffective for failing to object to the prosecutor’s conduct are reviewed for errors
apparent from the record. Heft, 299 Mich. App. at 80.

        The record does not support defendant’s claim that the prosecutor knowingly presented or
failed to correct false testimony at trial. A defendant’s due process rights are violated when his
conviction is “obtained through the knowing use of perjured testimony.” People v Aceval, 282
Mich. App. 379, 389; 764 NW2d 285 (2009). “[A] prosecutor has an obligation to correct
perjured testimony that relates to the facts of the case or a witness’s credibility.” People v
Gratsch, 299 Mich. App. 604, 619; 831 NW2d 462 (2013), vacated in part on other grounds 495
Mich. 876 (2013). Here, defendant’s claim of misconduct is predicated on inconsistencies in
testimony. Knowledge of false testimony is not imputed to the prosecutor merely because
testimony is inconsistent with prior testimony or statements. People v Lester, 232 Mich. App.
262, 277; 591 NW2d 267 (1998), overruled in part on other grounds by People v Chenault, 495
Mich. 142; 845 NW2d 731 (2014); People v Parker, 230 Mich. App. 677, 759; 584 NW2d 753
(1998). Rather, the inconsistencies may provide grounds for impeachment. People v White, ___
Mich App ___; ___ NW2d ___ (Docket No. 318590, issued January 13, 2015), slip op at 3-4.
Defendant has not established that the prosecutor knowingly allowed false testimony to stand
uncorrected. Further, it was not improper for the prosecutor to urge the jury to believe RB’s

                                              -14-
testimony. A prosecutor may argue that a witness is credible based on the evidence. People v
Unger, 278 Mich. App. 210, 240; 749 NW2d 272 (2008).

        Defendant also argues that the prosecutor improperly argued facts that lacked evidentiary
support when she remarked in closing argument that defendant threw RB on ground. A
prosecutor may not argue facts that are not supported by the evidence, but is free to argue the
evidence and all reasonable inferences arising from it as it relates to the prosecutor’s theory of
the case. Id. at 236. When reviewing a prosecutor’s remarks, this Court must examine the entire
record and evaluate the remarks in context. People v Dobek, 274 Mich. App. 58, 64; 732 NW2d
546 (2007). The record discloses that the prosecutor inaccurately stated that RB was thrown to
the “ground.” Her testimony at trial was that defendant pushed her down on a mattress. But the
trial court instructed the jury that “[l]awyer’s statements and arguments are not evidence” and
“[a]ccept only those things the lawyers say supported by the evidence or by your own common
sense and general knowledge.” The jury is presumed to have followed its instructions. Unger,
278 Mich. App. at 235. Further, reversal is not required “where a curative instruction could have
alleviated any prejudicial effect.” Bennett, 290 Mich. App. at 476. Thus, the trial court’s
instruction was sufficient to cure any perceived prejudice caused by the prosecutor’s isolated
misstatement.

        Defendant also argues that the prosecutor’s opening statement regarding defendant’s
flight from the police before he was arrested was not supported by the evidence. “Opening
statement is the appropriate time to state the facts that will be proved at trial.” People v
Ericksen, 288 Mich. App. 192, 200; 793 NW2d 120 (2010). At trial, Officer Strong testified that
defendant drove off in a U-Haul truck at high rate of speed when she attempted to follow him.
She later found the U-Haul truck, which had been abandoned. When Detroit Police Sergeant
Benito Mendoza arrested defendant shortly thereafter, defendant stated, in reference to Officer
Strong’s car, “That looks like the car that was chasing me earlier.” This evidence supports the
prosecutor’s opening statement. Accordingly, there was no error.

        It appears that the prosecutor misstated RB’s preliminary examination testimony during
her direct examination of RB at trial when she stated that RB had testified that defendant
“socked” her, rather than “stopped” her, as RB was getting ready to leave the abandoned house.
However, a timely objection to the prosecutor’s question could have given the trial court an
opportunity to cure any perceived prejudice. Reversal is not required “where a curative
instruction could have alleviated any prejudicial effect.” Bennett, 290 Mich. App. at 476. In
addition, the misstatement was not outcome determinative of defendant’s convictions for third-
degree CSC. It was not necessary that the prosecutor establish that defendant hit RB in order to
establish force or coercion. Further, the prosecutor did not use the evidence to argue that the
defendant “socked” RB, but rather to argue that he stopped RB from leaving.

       Defendant has also failed to establish that the prosecutor’s redirect examination of RB
regarding other preliminary examination testimony amounts to outcome-determinative plain
error. Gibbs, 299 Mich. App. at 482. Again, a timely objection to the prosecutor’s question could
have given the trial court an opportunity to cure any perceived prejudice. Reversal is not
required “where a curative instruction could have alleviated any prejudicial effect.” Bennett, 290
Mich. App. at 476. Further, we find no support for defendant’s unpreserved argument that the
prosecutor’s entire redirect examination of RB was objectionable because it exceeded the scope

                                              -15-
of cross-examination. The trial court had discretion to permit open redirect examination. People
v Stevens, 230 Mich. App. 502, 507; 584 NW2d 369 (1998). The prosecutor’s redirect
examination was brief and it followed the trial court’s expression of concern that the jury might
have been confused by defense counsel’s cross-examination of RB because the jury heard certain
preliminary examination testimony indicating that defendant himself had questioned RB at the
preliminary examination. Because both defense counsel and the trial court approved of the
prosecutor asking RB on redirect examination whether she was questioned by defendant at the
preliminary examination, there was no plain error. Dobek, 274 Mich. App. at 70 (good-faith
efforts to admit evidence is not misconduct). Further, defendant has not shown that defense
counsel’s failure to object to the prosecutor’s redirect examination was objectively unreasonable.
Nix, 301 Mich. App. at 207.

        Defendant’s claim regarding defense counsel’s failure to object to leading questions at
the due diligence hearing is more in the nature of a claim of ineffective assistance of counsel
rather than prosecutorial misconduct. “A prosecutor’s good-faith effort to admit evidence does
not constitute misconduct.” Dobek, 274 Mich. App. at 70. A “leading question” suggests an
answer from the person questioned. See Black’s Law Dictionary (10th ed), p 1023. Reversal is
not warranted simply because a prosecutor uses leading questions. People v Watson, 245 Mich
App 572, 587; 629 NW2d 411 (2001). Rather, there must be prejudice to the defendant or a
pattern of eliciting inadmissible testimony. Id. We are not persuaded that the prosecutor’s
questions at the due diligence hearing were improper or leading. Regardless, that hearing was
conducted outside the jury’s presence and defendant has not explained how he was prejudiced by
the prosecutor’s questions, which were intended to develop Officer Ortiz’s testimony regarding
the extent of the efforts made to locate CM for trial. Defendant has failed to establish that
defense counsel’s failure to object to the prosecutor’s questions was either objectively
unreasonable or prejudicial. Nix, 301 Mich. App. at 207.

        With respect to defendant’s argument predicated on the prosecutor’s failure to produce
the victims’ psychological records, our analysis in part IV of this opinion is dispositive of this
issue. To the extent that defendant adds that defense counsel should have used an investigator to
obtain information regarding RB’s and CM’s mental health diagnoses or treatment, his argument
is more in the nature of a claim of ineffective assistance of counsel, not prosecutorial
misconduct. Given defendant’s failure to establish any factual support for a finding that such
information would have been helpful, defendant’s claim cannot succeed. People v Carbin, 463
Mich. 590, 600; 623 NW2d 884 (2001) (Defendant “bears the burden of establishing the factual
predicate for his claim.”).

       Although defendant also complains that defense counsel failed to object to the
prosecutor’s introduction of RB’s medical reports for lack of foundation, he does not indicate
what foundational requirements the prosecutor was required to satisfy. An appellant may not
merely assert a position and leave it to this Court to discover and rationalize the basis for his
claim. People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001).

                           D. NEWLY DISCOVERED EVIDENCE

      Defendant also argues that CM’s post-conviction affidavit recanting her preliminary
examination testimony entitles him to appellate relief. Defendant did not raise this issue in a

                                              -16-
motion for a new trial in the trial court. Therefore, the issue is unpreserved and we review for
plain error. Carines, 460 Mich. at 763. We have limited our review of CM’s affidavit and the
other documents submitted by defendant that are not part of the record on appeal to determine
whether a remand for further proceedings would be appropriate. See MCR 7.211(C)(1)(a) and
Williams, 275 Mich. App. at 200; see also MCR 7.216(A)(5) and (7).

        A defendant seeking a new trial based on newly discovered evidence must show “(1) ‘the
evidence itself, not merely its materiality, was newly discovered’; (2) ‘the newly discovered
evidence was not cumulative’; (3) ‘the party could not, using reasonable diligence, have
discovered and produced the evidence at trial’; and (4) the new evidence makes a different result
probable on retrial.” People v Cress, 468 Mich. 678, 692; 664 NW2d 174 (2003) (citations
omitted). “Where such evidence, however, takes the form of witnesses’ recantation testimony, it
has been traditionally regarded as suspect and untrustworthy.” People v Barbara, 400 Mich. 352,
362-363; 255 NW2d 171 (1977). The grant of a new trial based on recantation testimony is
committed to the trial court’s discretion, but Michigan courts have been reluctant to grant new
trials on this ground. People v Canter, 197 Mich. App. 550, 559; 496 NW2d 336 (1992). A trial
court may appraise the credibility of a recanting witness or other trial witnesses in making its
determination. Id.

         We conclude that CM’s affidavit does not justify a remand. The affidavit contains
information regarding CM’s contact with police officers before trial that is contrary to the record
evidence. Moreover, although CM avers that she told the police that she would not be appearing
at trial because she was not interested in falsely accusing defendant of rape, she provided no
details regarding this alleged contact with the police or the identity of the officers she spoke to.

        CM’s affidavit also addresses the substance of her preliminary examination testimony.
Consistent with her testimony, CM indicated in the affidavit that she engaged in oral sex with
defendant in exchange for crack cocaine. She also indicated that she bargained for a few more
hours of sex for another $20. But with respect to details of what occurred after this monetary
arrangement, the affidavit provided only vague allegations regarding CM’s crack addiction being
out of control, being high at the time of the preliminary examination, and her drug use making
her “misperceive some of what happened.” CM’s affidavit further avers:

                What I do know for sure is me and Mr. Carter had sex later on that was
       consensual just as the earlier sex was. Police had been harassing me as I work the
       streets and they promised to give me a break if I caught a date with “[t]he guy in
       the U-haul that picks up girls around here and cry rape.” I told them yeah I see
       the guy almost every day and I would do it if they would then leave me alone. So
       I lied[.]

        Considering the suspect nature of recantation testimony, CM’s failure to adequately
explain how she might misperceive some things but know that all of the sexual acts were
consensual, and the absence of any trial evidence to corroborate CM’s claim that she was part of
a police setup that required her to “cry rape,” we conclude that remand for further proceedings
on this issue is not warranted.

                                 E. SELF-REPRESENTATION

                                               -17-
        Defendant also argues that the trial court violated his right to self-representation at the
preliminary examination in the CM case. We disagree. The preliminary examination is not a
constitutionally-based procedure, but rather a statutory right. People v McGee, 258 Mich. App.
683, 695; 672 NW2d 191 (2003). Regardless, a request for self-representation is not effective
unless the defendant unequivocally asserts the right. People v Williams, 470 Mich. 634, 644; 683
NW2d 597 (2004); People v Anderson, 398 Mich. at 367. Any ambiguity is to be resolved in
favor of representation by counsel. People v Russell, 471 Mich. 182, 193; 684 NW2d 745 (2004).

        The record does not establish that defendant made an unequivocal request for self-
representation. The transcript discloses that defendant was then represented by retained counsel.
Defendant expressed an intention to question witnesses and to have retained counsel function as
standby counsel, but retained counsel informed the court that he was not willing to function in
that capacity, and that it would be up to defendant to decide if he wanted to continue with
counsel or represent himself. A defendant’s request for standby counsel is a valid consideration,
but is not dispositive of whether a defendant’s request for self-representation was unequivocal.
People v Hicks, 259 Mich. App. 518, 530; 675 NW2d 599 (2003). Considering that defendant
was alerted to the fact that retained counsel would not function as standby counsel, that
defendant did not express any desire to have retained counsel withdraw, and that defendant only
asked to be allowed to question witnesses, we conclude that defendant failed to make an
unequivocal request for self-representation.

                              F. OTHER EVIDENTIARY ISSUES

        Defendant argues that the trial court erred by refusing to allow him to recall RB as a
witness at trial. We disagree. “The decision whether to recall a witness is left to the sound
discretion of the trial court.” Williams, 470 Mich. at 643; see also MRE 611(a). The record
discloses that the trial court recognized its discretion to allow defendant to recall RB and gave
defendant an opportunity to submit an offer of proof regarding the additional questions he
wanted to ask RB if she was recalled as a witness. The court determined that defendant’s
proposed questions involved matters that had already been covered or were argumentative.
Under these circumstances, the trial court did not abuse its discretion by declining to grant
defendant’s request to recall RB as a witness.

        Defendant also points out that the trial court denied his request to ask RB about she wears
in the prostitution business. Although MRE 611(c) provides that “[a] witness may be cross-
examined on any matter relevant to any issue in the case, including credibility,” a trial court
retains discretion to place reasonable limits on a party’s cross-examination of a witness based on
concerns such as harassment, prejudice, confusion of the issues, the witness’s safety, or
questions that are repetitive or marginally relevant. People v Adamski, 198 Mich. App. 133, 138;
497 NW2d 546 (1993). The proposed question was offered after RB described the tights she
wore at the time of the sexual assault. Defendant has not established the relevance of the type of
clothing RB wore in the prostitution business to the charges. MRE 401. Therefore, he has not
established that the trial court abused its discretion by not allowing the question.

       Further, the trial court did not abuse its discretion by denying defense counsel’s request
to have RB’s direct examination testimony read back to her during cross-examination for the
purpose of highlighting an inconsistency between her direct examination and cross-examination

                                               -18-
testimony. MCL 768.29; MRE 611(a); see also Adamski, 198 Mich. App. at 138. The trial court
appropriately observed that the jury was free to determine itself whether RB’s cross-examination
testimony conflicted with her direct examination testimony.

        Defendant has also failed to establish that the trial court inappropriately interrupted
defense counsel’s cross-examination of RB. The court’s interjections were brief, minimal, and
justified under the circumstances. There was no plain error. Carines, 460 Mich. at 763.

        Defendant also argues that the trial court erred by allowing Officer Ortiz to testify that,
based on his experience, it would not be surprising for a person involved in prostitution or illegal
drug activity to not initially report such activities when reporting another crime. Contrary to
what defendant argues, this testimony did not amount to improper commentary on or vouching
for the credibility of either CM or RB. See Dobek, 274 Mich. App. at 71. We therefore reject this
claim of error.

        Defendant also argues that the trial court erred by allowing Office Kane to read a
statement he took from CM regarding the charged offenses on redirect examination by the
prosecution. Because defendant did not object to Officer Kane reading the statement, but only to
Officer Kane providing an opinion regarding what was said, this issue is not preserved, People v
Stimage, 202 Mich. App. 28, 30; 507 NW2d 778 (1993), and our review is limited to plain error.
Carines, 460 Mich. at 763. Defendant argues that CM’s statement was inadmissible hearsay.
Hearsay is “a statement, other than the one made by the declarant while testifying at the trial or
hearing, offered in evidence to prove the truth of the matter asserted.” MRE 801(c). It is clear
from the record that CM’s statement was not offered for its truth, but rather to provide context
for portions of the statement that defense counsel had elicited on cross-examination. Under
MRE 106, the trial court had discretion to allow the prosecutor to introduce any other portion of
the writing that ought in fairness be considered contemporaneously with it. See also People v
Fackelman, 489 Mich. 515, 545 n 22; 802 NW2d 552 (2011). Because MRE 106 supports the
prosecutor’s use of the written statements, which involved a nonhearsay purpose, there was no
plain error.

         Defendant also makes a cursory clam that his Sixth Amendment rights were violated by
restrictions placed on his cross-examination of witnesses. Because the right to cross-examine
witnesses is not unlimited, we reject defendant’s argument. Adamski, 198 Mich. App. at 138.
Defendant’s claim that he was denied due process similarly fails because a defendant’s right to
present evidence is not absolute. Unger, 278 Mich. App. at 250. Defendant has not established
any evidentiary matter that amounts to constitutional error.

                                    G. JURY INSTRUCTIONS

        Defendant argues that he is entitled to a new trial because the trial court failed to instruct
the jury of the defense of consent. As previously indicated in part V(B), the trial court’s jury
instructions were sufficient to present this issue to the jury. Further, with the exception of the
trial court’s flight instruction, defense counsel expressed satisfaction with the trial court’s jury
instructions, thereby waiving any other claim of instructional error. People v Kowalski, 489
Mich. 488, 503; 803 NW2d 200 (2011). A waiver extinguishes any error. Id.


                                                -19-
        Defendant claims that the trial court erred by instructing the jury on flight without any
evidence to support the instruction. We disagree. Officer Strong’s testimony that defendant
drove off in a U-Haul truck at high rate of speed when she attempted to follow him and that she
later found the truck abandoned, and the testimony that defendant made a statement at the time
of his arrest in reference to Officer Strong’s car that it “looks like the car that was chasing me
earlier,” was sufficient to support the trial court’s flight instruction. People v Coleman, 210
Mich. App. 1, 4; 532 NW2d 885 (1995) (“The term ‘flight’ has been applied to such actions as
fleeing the scene of the crime, leaving the jurisdiction, running from the police, resisting arrest,
and attempting to escape custody.”). Defendant’s claim is based on an incorrect assertion that
his statement at the time of his arrest was inadmissible hearsay, discussed supra. Defendant also
claims that the testimony of the police officers regarding the color of Officer Strong’s car was
inconsistent, and, thus, did not establish that defendant was chased by Officer Strong’s car.
However, we conclude that such an inconsistency relates to weight of the evidence and not
admissibility. Unger, 278 Mich. App. at 223, 228.

                                       H. JUDICIAL BIAS

        Defendant also seeks a new trial on the ground that the trial court was biased against him.
Because defendant failed to present this claim to the trial court, the issue is unpreserved and
defendant has the burden of establishing a plain error affecting his substantial rights. Carines,
460 Mich. at 763; Jackson, 292 Mich. App. at 597. Defendant must overcome a heavy
presumption of judicial impartiality. Jackson, 292 Mich. App. at 598. The appropriate test is to
determine whether the trial court’s comments or conduct pierced the veil of judicial impartiality
by unduly influencing the jury and thereby depriving the defendant of a fair and impartial trial.
Id. Defendant primarily relies on unfavorable judicial rulings to support his claim of judicial
bias. In Jackson, this Court explained:

              Judicial rulings, as well as a judge’s opinions formed during the trial
       process, are not themselves valid grounds for alleging bias “unless there is a deep-
       seated favoritism or antagonism such that the exercise of fair judgment is
       impossible.” Comments that are critical of or hostile to counsel and the parties
       are generally not sufficient to pierce the veil of impartiality. [Id. at 598 (citations
       omitted).]

Our review of defendant’s various claims in light of the lower court record fails to reveal any
deep-seated favoritism or antagonism that would make fair judgment impossible. Defendant has
failed to establish that the trial court made comments that would unduly influence the jury and
thereby deprive him of a fair and impartial trial. Accordingly, we find no merit to this issue.

                      I. SUFFICIENCY OF THE EVIDENCE (CM CASE)

       Defendant also challenges the trial court’s decision denying his motion to quash the
information in the CM case. Because the trial evidence was sufficient to support defendant’s
convictions for kidnapping and three counts of first-degree CSC in the CM case, it is
unnecessary to address the motion. See People v Gillis, 474 Mich. 105, 113; 712 NW2d 419
(2006); People v Libbett, 251 Mich. App. 353, 357; 650 NW2d 407 (2002).


                                                -20-
        When considering a challenge to the sufficiency of the evidence, an appellate court
reviews the evidence in a light most favorable to the prosecution to determine whether a rational
trier of fact could find the essential elements of the crime proven beyond a reasonable doubt.
Gillis, 474 Mich. at 113. Circumstantial evidence and reasonable inferences arising therefrom
may be sufficient to prove the elements of an offense. Unger, 278 Mich. App. at 223.

         CM testified that she became uncomfortable while she was inside defendant’s truck and
tried to leave, but defendant grabbed her and pulled her back inside the truck. Defendant then
drove to another location and made her engage in sexual acts. Viewed in a light most favorable
to the prosecution, this testimony was sufficient to establish the requisite restraint for
kidnapping. MCL 750.349(2). Further, a rational trier of fact could find from CM’s testimony
that defendant knowingly restrained CM with intent to sexually assault her. MCL 750.349(1)(c).
The weight and credibility of her testimony was for the jury to resolve. Unger, 278 Mich. App. at
222. Therefore, the evidence was sufficient to support the kidnapping conviction. A rational
trier of fact could also find beyond a reasonable doubt that defendant engaged in acts of sexual
penetration with CM under circumstances involving the commission of felony kidnapping.
Therefore, the evidence was also sufficient to support the first-degree CSC convictions. MCL
750.520b(1)(c).

                    J. GREAT WEIGHT OF THE EVIDENCE (RB CASE)

       Defendant argues that the jury’s verdict in the RB case is against the great weight of the
evidence. Defendant failed to preserve this issue by raising it in a motion for a new trial. People
v Cameron, 291 Mich. App. 599, 617; 806 NW2d 371 (2011). Therefore, defendant has the
burden of establishing a plain error affecting his substantial rights. Id.

        The circuit court may order a new trial if it concludes the verdict is against the great
weight of the evidence. MCR 2.611(A)(1)(e). A verdict is against the great weight of the
evidence when “the evidence preponderates so heavily against the verdict that it would be a
miscarriage of justice to allow the verdict to stand.” Lacalamita, 286 Mich. App. at 469.
Although defendant argues that RB’s testimony was not credible, issues of witness credibility are
“within the exclusive province of the jury.” Id. at 470. “ ‘Conflicting testimony, even when
impeached to some extent, is an insufficient ground for granting a new trial.’ ” Id., quoting
People v Lemmon, 456 Mich. 625, 647; 576 NW2d 129 (1998). Conflicting testimony does not
warrant a reversal unless the testimony contradicted undisputed physical facts or the witness was
so far impeached that the testimony lost all probative value. People v Roper, 286 Mich. App. 77,
89; 777 NW2d 483 (2009). Although RB’s testimony presented credibility issues for the jury to
resolve, her testimony was not so seriously impeached that it could not be believed. Defendant
has not established any exceptional circumstances for interfering with the jury’s assessment of
RB’s credibility. Accordingly, defendant is not entitled to relief on this basis.

                                       K. SENTENCING

        Defendant argues that he is entitled to resentencing because the trial court erroneously
scored four OVs in the RB case. We disagree. Where a scoring challenge is preserved, we
review the trial court’s factual determinations for clear error and review its application of the
facts to the law de novo. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).

                                               -21-
        We first consider defendant’s challenge to the trial court’s assessment of 10 points for
OV 3. A 10-point score for OV 3 is appropriate where “[b]odily injury requiring medical
treatment occurred to a victim.” MCL 777.33(1)(d). Only five points are scored for a bodily
injury that does not require medical treatment. MCL 777.33(1)(e). RB testified that she injured
her knee when she was pushed by defendant, and a photograph of the injury was presented at
trial. In addition, medical records indicated that RB was treated for the knee injury.
Accordingly, the trial court did not err in assessing 10 points for OV 3.

        We next address defendant’s challenge to the trial court’s assessment of 25 points for OV
13. Although defense counsel expressly informed the trial court that there was no objection to
the scoring of OV 13, consideration of this issue is warranted because defendant argues that
defense counsel was ineffective for failing to object. A 25-point score for OV 13 is appropriate
if “[t]he offense was part of a pattern of felonious criminal activity involving 3 or more crimes
against a person.” MCL 777.43(1)(c). The instructions provide that “all crimes within a 5-year
period, including the sentencing offense, shall be counted regardless of whether the offense
resulted in a conviction.” MCL 777.43(2)(a). However, conduct used to score this variable
should not be scored in OV 11 or OV 12. MCL 777.43(2)(c).

        The trial court scored 50 points for OV 11 in the RB case. A 50-point score is
appropriate where “[t]wo or more criminal sexual penetrations occurred.” MCL 777.41(1)(a).6
Because the evidence established that there were three criminal sexual penetrations in the RB
case, a 50-point score for OV 11 was appropriate. Pursuant to MCL 777.43(2)(c), however, the
two additional penetrations that were used to score OV 11 could not also be used to score OV 13.
Defendant’s challenge to the trial court’s scoring of OV 13 is based on his assumption that the
trial court would have been required to use the charges in the two dismissed cases to score OV
13. Contrary to what defendant argues, however, his convictions in the CM case were alone
sufficient to support the 25-point score for OV 13. Thus, defense counsel was not ineffective for
failing to object to the scoring of OV 13. Counsel need not make a futile objection. Crews, 299
Mich. App. at 401.

        Defendant also challenges the trial court’s assessment of 15 points for OV 1 and five
points for OV 2. A court should assess 15 points for OV 1 if “[a] firearm was pointed at or
toward a victim or the victim had a reasonable apprehension of an immediate battery when
threatened by a knife of other cutting or stabbing weapon.” MCL 777.31(1). A 5-point score for


6
    The instructions for this variable provide:
                  (a) Score all sexual penetrations of the victim by the offender arising out
          of the sentencing offense.

                (b) Multiple sexual penetrations of the victim by the offender extending
          beyond the sentencing offense may be scored in offense variables 12 or 13.

                  (c) Do not score points for the 1 penetration that forms the basis of first-
          or third-degree criminal sexual conduct offense. [MCL 777.41(2).]


                                                  -22-
OV 2 is appropriate where “[t]he offender possessed or used a pistol, rifle, shotgun, or knife or
other cutting or stabbing weapon.” MCL 777.32(1)(d). Defendant argues that these variables
should not have been scored because RB did not identify the type of weapon that was used to
threaten her. However, RB’s testimony describing the item as a sharp object that defendant held
on or near her neck was sufficient to identify the object as a “knife or other cutting or stabbing
weapon” within the meaning of OV 1 and OV 2. Thus, defendant has not demonstrated that he is
entitled to resentencing in the RB case.

         It is unclear whether defendant intends for his scoring challenges to also apply to the CM
case. We note that OV 1 and OV 2 were not scored in the CM case. To the extent that defendant
is raising the same challenge to the scoring of OV 13 in the CM case as he is in the RB case, we
find no error because defendant’s separate convictions in the RB case were sufficient to establish
the requisite “pattern of felonious criminal activity involving 3 or more crimes against a person”
necessary to support a 25-point score. MCL 777.43(1)(c). It is unnecessary to address the trial
court’s assessment of 10 points for OV 3 in the CM case because any error in scoring that
variable will not affect the appropriate guidelines range. Accordingly, defendant also is not
entitled to resentencing in the CM case.

                L. INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

        Defendant also argues that he was denied the effective assistance of appellate counsel
because of appellate counsel’s failure to raise the various issues raised in defendant’s Standard 4
brief. This Court applies the same legal standard for ineffective assistance of trial counsel when
scrutinizing the performance of appellate counsel. People v Lopez, 305 Mich. App. 686, 693; 854
NW2d 205 (2014). Although defendant complains about appellate counsel’s failure to raise
additional issues, “[a]ppellate counsel may legitimately winnow out weaker arguments in order
to focus on those arguments that are more likely to prevail.” People v Uphaus (On Remand),
278 Mich. App. 174, 186-187; 748 NW2d 899 (2008). Appellate counsel’s decision is presumed
to constitute sound strategy. Id. at 186. Defendant has failed to overcome this presumption.
Moreover, because defendant has been afforded an opportunity to raise additional issues in a
Standard 4 brief and we have considered those issues, defendant cannot establish that he was
prejudiced by appellate counsel’s failure to raise the additional issues. Lopez, 305 Mich. App. at
694.

                                       M. CONCLUSION

        After considering the many claims raised in defendant’s Standard 4 brief, we find no
basis for appellate relief. And because we conclude that there is no basis for remanding this case
for further proceedings, it is unnecessary to address defendant’s request that the case be
reassigned to another judge in the event of a remand.

       Affirmed.

                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Karen M. Fort Hood



                                               -23-